                Case 19-11299-LSS             Doc 555        Filed 12/09/19        Page 1 of 9



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                    )
In re:                                              )          Chapter 11
                                                    )
SPORTCO HOLDINGS, INC., et al.,1                    )          Case No. 19-11299 (LSS)
                                                    )
                          Debtors.                  )          (Jointly Administered)
                                                    )

                   NOTICE OF AGENDA OF MATTERS SCHEDULED
                FOR HEARING ON DECEMBER 11, 2019 AT 10:00 A.M. (ET)2

MATTERS WITH CERTIFICATION OF COUNSEL

1.       Professionals’ First Interim Fee Applications (See Exhibit A)

         Related Document(s):               (See Exhibit A)

         Response(s) Received:              (See Exhibit A)

         Status:          A proposed form of omnibus order has been filed under certification of
                          counsel. No hearing is necessary unless the Court directs otherwise.

Dated: December 9, 2019                         POLSINELLI PC
       Wilmington, Delaware
                                                /s/ Brenna A. Dolphin
                                                Christopher A. Ward (Del. Bar No. 3877)
                                                Brenna A. Dolphin (Del. Bar No. 5604)
                                                222 Delaware Avenue, Suite 1101
                                                Wilmington, Delaware 19801
                                                Telephone: (302) 252-0920
                                                Facsimile: (302) 252-0921
                                                Email:     cward@polsinelli.com
                                                           bdolphin@polsinelli.com


1
 The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: Bonitz
Brothers, Inc. (4441); Ellett Brothers, LLC (7069); Evans Sports, Inc. (2654); Jerry’s Sports, Inc. (4289); Outdoor
Sports Headquarters, Inc. (4548); Quality Boxes, Inc. (0287); Simmons Guns Specialties, Inc. (4364); SportCo
Holdings, Inc. (0355); and United Sporting Companies, Inc. (5758). The location of the Debtors’ corporate
headquarters and the service address for all Debtors is 267 Columbia Ave., Chapin, SC, 29036.
2
  This hearing will take place before the Honorable Laurie Selber Silverstein at the United States Bankruptcy Court
for the District of Delaware, 824 N. Market Street, 6th Floor, Courtroom No. 2, Wilmington, Delaware 19801.
Parties wishing to participate telephonically must make arrangements through CourtCall at 1-866-582-6878 in
advance of the hearing.



71560920.1
             Case 19-11299-LSS   Doc 555      Filed 12/09/19   Page 2 of 9



                                  -and-

                                  MCDERMOTT WILL & EMERY LLP
                                  Timothy W. Walsh (admitted pro hac vice)
                                  Darren Azman (admitted pro hac vice)
                                  Riley T. Orloff (admitted pro hac vice)
                                  340 Madison Avenue
                                  New York, New York 10173-1922
                                  Telephone: (212) 547-5400
                                  Facsimile: (212) 547-5444
                                  Email:     twwalsh@mwe.com
                                             dazman@mwe.com
                                             rorloff@mwe.com

                                  Counsel to the Debtors and
                                  Debtors in Possession




                                          2
71560920.1
             Case 19-11299-LSS   Doc 555   Filed 12/09/19   Page 3 of 9




                                 EXHIBIT A




71560920.1
               Case 19-11299-LSS       Doc 555     Filed 12/09/19    Page 4 of 9



POLSINELLI PC

1.       First Interim Fee Application of Polsinelli PC for Compensation and Reimbursement of
         Expenses as Co-Counsel to the Debtors for the Period from June 10, 2019 Through
         September 30, 2019 [Docket No. 505; Filed: 10/31/2019]

         a.     First Monthly Fee Application of Polsinelli PC for Compensation and
                Reimbursement of Expenses as Co-Counsel to the Debtors for the Period from
                June 10, 2019 Through June 30, 2019 [Docket No. 177; Filed: 7/23/2019]

         b.     No Order Required Certificate of No Objection Regarding First Monthly Fee
                Application of Polsinelli PC for Compensation and Reimbursement of Expenses
                as Co-Counsel to the Debtors for the Period from June 10, 2019 Through June 30,
                2019 [Docket No. 263; Filed: 8/14/2019]

         c.     Second Monthly Fee Application of Polsinelli PC for Compensation and
                Reimbursement of Expenses as Co-Counsel to the Debtors for the Period from
                July 1, 2019 Through July 31, 2019 [Docket No. 292; Filed: 8/20/2019]

         d.     No Order Required Certificate of No Objection Regarding Second Monthly Fee
                Application of Polsinelli PC for Compensation and Reimbursement of Expenses
                as Co-Counsel to the Debtors for the Period from July 1, 2019 Through July 31,
                2019 [Docket No. 380; Filed: 9/11/2019]

         e.     Third Monthly Fee Application of Polsinelli PC for Compensation and
                Reimbursement of Expenses as Co-Counsel to the Debtors for the Period from
                August 1, 2019 Through August 31, 2019 [Docket No. 410; Filed: 9/20/2019]

         f.     No Order Required Certificate of No Objection Regarding Third Monthly Fee
                Application of Polsinelli PC for Compensation and Reimbursement of Expenses
                as Co-Counsel to the Debtors for the Period from August 1, 2019 Through August
                31, 2019 [Docket No. 458; Filed: 10/14/2019]

         g.     Fourth Monthly Fee Application of Polsinelli PC for Compensation and
                Reimbursement of Expenses as Co-Counsel to the Debtors for the Period from
                September 1, 2019 Through September 30, 2019 [Docket No. 489; Filed:
                10/22/2019]

         h.     No Order Required Certificate of No Objection Regarding Fourth Monthly Fee
                Application of Polsinelli PC for Compensation and Reimbursement of Expenses
                as Co-Counsel to the Debtors for the Period from September 1, 2019 Through
                September 30, 2019 [Docket No. 532; Filed: 11/13/2019]


71560920.1
               Case 19-11299-LSS      Doc 555     Filed 12/09/19   Page 5 of 9



         i.    Certification of Counsel Regarding Omnibus Order Approving Professionals'
               First Interim Fee Applications for the Period from June 10, 2019 through
               September 30, 2019 [Docket No. 553; Filed: 12/4/2019]

MCDERMOTT WILL & EMERY LLP

2.       First Interim Fee Application of McDermott Will & Emery LLP for Allowance of
         Compensation and Reimbursement of Expenses as Debtors' Counsel for the Period from
         June 10, 2019 Through September 30, 2019 [Docket No. 506; Filed: 10/31/2019]

         a.    First Monthly Application of McDermott Will & Emery LLP for Allowance of
               Compensation and Reimbursement of Expenses as Debtors' Counsel for the
               Period from June 10, 2019 Through June 30, 2019 [Docket No. 191; Filed:
               7/25/2019]

         b.    No Order Required Certificate of No Objection Regarding First Monthly
               Application of McDermott Will & Emery LLP for Allowance of Compensation
               and Reimbursement of Expenses as Debtors' Counsel for the Period from June 10,
               2019 Through June 30, 2019 [Docket No. 284; Filed: 8/16/2019]

         c.    Second Monthly Application of McDermott Will & Emery LLP for Allowance of
               Compensation and Reimbursement of Expenses as Debtors' Counsel for the
               Period from July 1, 2019 Through July 31, 2019 [Docket No. 293; Filed:
               8/20/2019]

         d.    No Order Required Certificate of No Objection Regarding Second Monthly
               Application of McDermott Will & Emery LLP for Allowance of Compensation
               and Reimbursement of Expenses as Debtors' Counsel for the Period from July 1,
               2019 Through July 31, 2019 [Docket No. 381; Filed: 9/11/2019]

         e.    Third Monthly Application of McDermott Will & Emery LLP for Allowance of
               Compensation and Reimbursement of Expenses as Debtors' Counsel for the
               Period from August 1, 2019 Through August 31, 2019 [Docket No. 411; Filed:
               9/20/2019]

         f.    No Order Required Certificate of No Objection Regarding Third Monthly
               Application of McDermott Will & Emery LLP for Allowance of Compensation
               and Reimbursement of Expenses as Debtors' Counsel for the Period from August
               1, 2019 Through August 31, 2019 [Docket No. 459; Filed: 10/14/2019]




                                              2
71560920.1
               Case 19-11299-LSS       Doc 555     Filed 12/09/19    Page 6 of 9



         g.    Fourth Monthly Application of McDermott Will & Emery LLP for Allowance of
               Compensation and Reimbursement of Expenses as Debtors' Counsel for the
               Period from September 1, 2019 Through September 30, 2019 [Docket No. 494;
               Filed: 10/23/2019]
         h.    No Order Required Certificate of No Objection Regarding Fourth Monthly
               Application of McDermott Will & Emery LLP for Allowance of Compensation
               and Reimbursement of Expenses as Debtors' Counsel for the Period from
               September 1, 2019 Through September 30, 2019 [Docket No. 534; Filed:
               11/14/2019]

         i.    Certification of Counsel Regarding Omnibus Order Approving Professionals'
               First Interim Fee Applications for the Period from June 10, 2019 through
               September 30, 2019 [Docket No. 553; Filed: 12/4/2019]

LOWENSTEIN SANDLER LLP

3.       First Interim Application of Lowenstein Sandler LLP as Counsel to the Official
         Committee of Unsecured Creditors for Compensation for Services Rendered and
         Reimbursement of Expenses for the Period from June 17, 2019 through September 30,
         2019 [Docket No. 512; Filed: 11/1/2019]

         a.    First Monthly Application of Lowenstein Sandler LLP as Counsel to the Official
               Committee of Unsecured Creditors for Compensation for Services Rendered and
               Reimbursement of Expenses Incurred for the Period from June 17, 2019 Through
               June 30, 2019 [Docket No. 228; Filed: 8/2/2019]

         b.    Certificate of No Objection [Docket No. 328; Filed: 8/28/2019]

         c.    Second Monthly Application of Lowenstein Sandler LLP as Counsel to the
               Official Committee of Unsecured Creditors for Compensation for Services
               Rendered and Reimbursement of Expenses Incurred for the Period from July 1,
               2019 Through July 31, 2019 [Docket No. 340; Filed: 9/3/2019]

         d.    Certificate of No Objection [Docket No. 428; Filed: 9/26/2019]

         e.    Third Monthly Application of Lowenstein Sandler LLP as Counsel to the Official
               Committee of Unsecured Creditors for Compensation for Services Rendered and
               Reimbursement of Expenses Incurred for the Period from August 1, 2019
               Through August 31, 2019 [Docket No. 448; Filed: 10/3/2019]



                                               3
71560920.1
               Case 19-11299-LSS       Doc 555     Filed 12/09/19    Page 7 of 9



         f.    Certificate of No Objection [Docket No. 508; Filed: 10/31/2019]

         g.    Fourth Monthly Application of Lowenstein Sandler LLP as Counsel to the
               Official Committee of Unsecured Creditors for Compensation for Services
               Rendered and Reimbursement of Expenses Incurred for the Period from
               September 1, 2019 Through September 30, 2019 [Docket No. 509; Filed:
               10/31/2019]

         h.    Certificate of No Objection [Docket No. 547; Filed: 11/22/2019]

         i.    Certification of Counsel Regarding Omnibus Order Approving Professionals'
               First Interim Fee Applications for the Period from June 10, 2019 through
               September 30, 2019 [Docket No. 553; Filed: 12/4/2019]

MORRIS JAMES LLP

4.       First Interim Fee Application of Morris James LLP, Co-Counsel for the Official
         Committee of Unsecured Creditors, for Allowance of Compensation and Reimbursement
         of Expenses for the Period of June 17, 2019 Through September 30, 2019 [Docket No.
         513; Filed: 11/1/2019]

         a.    Combined First and Second Monthly Fee Application of Morris James LLP, Co-
               Counsel for the Official Committee of Unsecured Creditors, for Allowance of
               Compensation and Reimbursement of Expenses for the Period June 17,
               2019 Through July 31, 2019 [Docket No. 341; Filed: 9/3/2019]

         b.    Certificate of No Objection [Docket No. 429; Filed: 9/26/2019]

         c.    Third Monthly Fee Application of Morris James LLP, Co-Counsel for the Official
               Committee of Unsecured Creditors, for Allowance of Compensation and
               Reimbursement of Expenses for the Period August 1, 2019 Through August 31,
               2019 [Docket No. 447; Filed: 10/3/2019]

         d.    Fourth Monthly Fee Application of Morris James LLP, Co-Counsel for the
               Official Committee of Unsecured Creditors, for Allowance of Compensation and
               Reimbursement of Expenses for the Period September 1, 2019 Through
               September 30, 2019 [Docket No. 498; Filed: 10/25/2019]

         e.    Certificate of No Objection [Docket No. 507; Filed: 10/31/2019]



                                               4
71560920.1
               Case 19-11299-LSS        Doc 555     Filed 12/09/19    Page 8 of 9



         f.     Certificate of No Objection [Docket No. 537; Filed: 11/18/2019]

         g.     Certification of Counsel Regarding Omnibus Order Approving Professionals'
                First Interim Fee Applications for the Period from June 10, 2019 through
                September 30, 2019 [Docket No. 553; Filed: 12/4/2019]

EMERALD CAPITAL ADVISORS

5.       First Interim Fee Application of Emerald Capital Advisors for Compensation for Services
         Rendered and Reimbursement of Expenses Incurred as Financial Advisor to the Official
         Committee of Unsecured Creditors for the Period from June 17, 2019 through September
         30, 2019 [Docket No. 517; Filed: 11/5/2019]

         a.     First Monthly Fee Application of Emerald Capital Advisors for Compensation for
                Services Rendered and Reimbursement of Expenses Incurred as Financial
                Advisor to the Official Committee of Unsecured Creditors for the Period from
                June 17, 2019 Through July 31, 2019 [Docket No. 342; Filed: 9/3/2019]

         b.     Amended First Monthly Fee Application of Emerald Capital Advisors for
                Compensation for Services Rendered and Reimbursement of Expenses Incurred
                as Financial Advisor to the Official Committee of Unsecured Creditors for the
                Period from June 17, 2019 Through July 31, 2019 [Docket No. 383; Filed:
                9/11/2019]

         c.     Certificate of No Objection [Docket No. 430; Filed: 9/26/2019]

         d.     Second Monthly Fee Application of Emerald Capital Advisors for Compensation
                for Services Rendered and Reimbursement of Expenses Incurred as Financial
                Advisor to the Official Committee of Unsecured Creditors for the Period from
                August 1, 2019 Through August 31, 2019 [Docket No. 497; Filed: 10/25/2019]

         e.     Third Monthly Fee Application of Emerald Capital Advisors for Compensation
                for Services Rendered and Reimbursement of Expenses Incurred as Financial
                Advisor to The Official Committee of Unsecured Creditors for the Period from
                September 1, 2019 Through September 30, 2019 [Docket No. 516; Filed:
                11/5/2019]

         f.     Certificate of No Objection [Docket No. 536; Filed: 11/18/2019]

         g.     Certificate of No Objection [Docket No. 550; Filed: 12/2/2019]


                                                5
71560920.1
               Case 19-11299-LSS       Doc 555    Filed 12/09/19   Page 9 of 9



         h.     Certification of Counsel Regarding Omnibus Order Approving Professionals'
                First Interim Fee Applications for the Period from June 10, 2019 through
                September 30, 2019 [Docket No. 553; Filed: 12/4/2019]

BMC GROUP, INC.

6.       First Interim Fee Application of BMC Group, Inc. for Compensation and Reimbursement
         of Expenses as Administrative Agent to the Debtors and Debtors in Possession for the
         Period July 1, 2019 through September 30, 2019 [Docket No. 520; Filed: 11/5/2019]

         a.     First Monthly Fee Application of BMC Group, Inc. for Compensation and
                Reimbursement of Expenses as Administrative Agent to the Debtors and Debtors
                in Possession for the Period July 1, 2019 Through August 31, 2019 [Docket No.
                413; Filed: 9/23/2019]

         b.     No Order Required Certificate of No Objection Regarding First Monthly Fee
                Application of BMC Group, Inc. for Compensation and Reimbursement of
                Expenses as Administrative Agent to the Debtors for the Period July 1,
                2019 Through August 31, 2019 [Docket No. 468; Filed: 10/16/2019]

         c.     Second Monthly Fee Application of BMC Group, Inc. for Compensation and
                Reimbursement of Expenses as Administrative Agent to the Debtors and Debtors
                in Possession for the Period September 1, 2019 Through September 30, 2019
                [Docket No. 495; Filed: 10/23/2019]

         d.     No Order Required Certificate of No Objection Regarding Second Monthly Fee
                Application of BMC Group, Inc. for Compensation and Reimbursement of
                Expenses as Administrative Agent to the Debtors for the Period September 1,
                2019 Through September 30, 2019 [Docket No. 535; Filed: 11/14/2019]

         e.     Certification of Counsel Regarding Omnibus Order Approving Professionals'
                First Interim Fee Applications for the Period from June 10, 2019 through
                September 30, 2019 [Docket No. 553; Filed: 12/4/2019]




                                              6
71560920.1
